RENDERED: NOVEMBER 19, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-1351-MR


MARK WALLER WILLIAMS, AS CO-
ADMINISTRATOR OF THE ESTATE OF
NEO THOMAS SANDERS                                                    APPELLANT


                 APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE JULIE M. GOODMAN, JUDGE
                        ACTION NO. 20-CI-00432


SAYRE SCHOOL; ADRIAN PUCKETT;
AND HEATHER MARIE SANDERS                                             APPELLEES


                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND TAYLOR, JUDGES.

CETRULO, JUDGE: This is an appeal from Fayette Circuit Court dismissing a

wrongful death action for the death of a 15-year-old. For reasons that will be set

forth herein, we reverse the judgment of the Fayette Circuit Court and remand with

directions.
                         I.     FACTUAL BACKGROUND

             This case arises out of a tragic single-car accident that resulted in the

death of two young men, brothers Neo Thomas Sanders (Neo) and Roan Sanders

(Roan). The young men were passengers in a vehicle driven by Bobby Puckett.

Bobby Puckett was found to have been under the influence, and he is facing

criminal charges relative to his driving that night. However, prior to the three men

getting into the vehicle, they were at the home of the mother of Neo and Roan,

Heather Marie Sanders (Heather). Heather has admitted in pleadings that Neo,

Roan, and Bobby Puckett drank alcoholic beverages and smoked marijuana at her

house before the fatal crash.

             Earlier that day, however, Neo had been on a field trip with his

school, Sayre School. He was only 15 years of age, but he had been permitted to

travel with Sayre School to Cuba. The group had returned to the airport with Neo

carrying Cuban rum in his suitcase.

             Neo’s rum possession was apparently known to the Sayre School

employee/chaperone, Linda Beck (Beck), who had previously advised Neo and

other students by email that they were permitted to bring alcohol and tobacco

products back into the United States for personal use. A message produced in

written discovery revealed that Neo advised Beck and several others that he had


                                          -2-
been detained briefly at customs in Miami because he had rum in his suitcase.

Despite this, Neo was permitted to return to Lexington and to be picked up by his

17-year-old brother, Roan, with rum in his suitcase. It doesn’t appear that Sayre

School or its employees notified Neo’s custodian, his grandfather, Ronald Sanders

(Ronald), of any of these facts. The night of Neo’s return from Cuba, the fatal

crash occurred.

                      II.   PROCEDURAL BACKGROUND

             In April 2019, Neo’s father, Mark Waller Williams (Williams) was

appointed by Fayette District Court as sole administrator of Neo’s estate. Then, in

May 2019, Neo’s mother, Heather, was appointed co-administrator. In February

2020, Williams, individually and as co-administrator, filed a complaint against

Sayre School, Adrian Puckett (Bobby Puckett’s father and the registered owner of

the vehicle in the related crash), and the now-settled defendants Heather and

Ronald for negligence/gross negligence, negligence per se, wrongful death, and

loss of consortium. Williams did not name Heather, as co-administrator of Neo’s

estate, as a co-plaintiff in the complaint. Subsequently, Heather, Sayre School, and

Ronald moved to dismiss. In oral arguments, all defendants made essentially the

same argument: failure to join Heather as a co-plaintiff in her capacity as co-

administrator was fatal to the complaint.




                                         -3-
             Williams then moved to have Heather dismissed as a co-administrator

in district court and asked the circuit court to delay moving forward until the

district court could make such a determination. Before the district court could rule

on the motion to remove Heather, the relevant parties settled and the matter, as

pertaining to district court, became moot. And yet, the matter was far from moot

to the circuit court proceedings.

             The circuit court order from July 18, 2020, unifies the three motions

to dismiss by stating, “The Motion to Dismiss all the named Defendants, is

GRANTED over the objection of the Plaintiff as to all claims brought by Plaintiff

as Co-Administrator of the Estate of Neo Thomas Sanders. All claims asserted by

Plaintiff in their action as Co-Administrator of the Estate of Neo Thomas Sanders

are hereby DISMISSED without prejudice.” Thereafter, the Court entered two

additional orders, denying a motion for leave to amend the complaint by Williams,

and denying a motion to alter or amend, and making those rulings final and

appealable pursuant to Kentucky Rule of Civil Procedure (CR) 54.02.

             Williams now appeals the circuit court’s orders (1) granting the

(combined) motion to dismiss, (2) denying his motion to alter, amend, or vacate

the order granting the motion to dismiss, and (3) denying his motion for leave to

file the first amended complaint.




                                         -4-
                                III.    MOTION TO STRIKE

               Appellee, Sayre School, filed a motion to strike the reply brief and

appendix pursuant to CR 76.12(8)(a).1 On appeal, our review is confined to

matters properly made a part of the record. Fortney v. Elliott’s Administrator, 273

S.W.2d 51, 52 (Ky. 1954); see also Rohleder v. French, 675 S.W.2d 8, 10 (Ky.

App. 1984). Some elements of Appellant Williams’ reply brief and appendix

contain documents that are not part of the record and, therefore, not properly

before this Court. We have not considered any of these improper, extraneous

materials in reaching our decision on the merits. We deny the motion to strike in a

separate order.

                              IV.      STANDARD OF REVIEW

               A motion to dismiss for failure to state a claim is governed by CR

12.02(f) and presents a question of law subject to de novo review. Campbell v.

Ballard, 559 S.W.3d 869, 870 (Ky. App. 2018). The pleadings must be liberally

construed in a light most favorable to the non-moving party, and the allegations

contained in the complaint are taken as true. Id. at 870-71 (internal quotation

marks and citations omitted).




1
  CR 76.12(8)(a) provides that a brief may be stricken for failure to comply with any substantial
requirement of this rule.

                                               -5-
               However, the record in this case indicates that the Judge conducted

oral arguments on these issues and motions; and, the discussions therein were

considered in the trial court’s dismissal. Given the court considered matters

outside the pleadings, we must treat the motion to dismiss under CR 12.022 as one

for summary judgment under CR 56.03.3

               Accordingly, the standard of review upon appeal of an order granting

summary judgment is “whether the trial court correctly found that there were no

genuine issues as to any material fact and that the moving party was entitled to

judgment as a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App.

1996) (citing CR 56.03). If there are no factual issues, a summary judgment looks

only to questions of law, and a trial court’s grant of summary judgment is reviewed

de novo. Brown v. Griffin, 505 S.W.3d 777, 781 (Ky. App. 2016) (citations

omitted). Herein, only legal issues are presented in this matter, therefore, our

standard of review is de novo.



2
  CR 12.02 states, in relevant part, “[e]very defense, in law or fact, to a claim for relief in any
pleading, whether a claim, counterclaim, cross-claim, or third-party claim shall be asserted in the
responsive pleading thereto if one is required, except that the following defenses may at the
option of the pleader be made by motion . . . (f) failure to state a claim upon which relief can be
granted . . . . If, on a motion asserting the defense that the pleading fails to state a claim upon
which relief can be granted, matters outside the pleading are presented to and not excluded by
the court, the motion shall be treated as one for summary judgment[.]” (Emphasis added.)
3
 CR 56.03 states, in relevant part, “[t]he judgment sought shall be rendered forthwith if the
pleadings, depositions, answers to interrogatories, stipulations, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.”

                                                 -6-
                                V.      ANALYSIS

             Throughout numerous oral arguments, and the above-referenced

motions and orders, the same issue remained constant and foremost. The appellees

argued that failure to name a co-administrator as a co-plaintiff (albeit named as a

co-defendant) was fatal to the complaint in a wrongful death suit, even though it

was alleged that the co-administrator also played a role in the negligence that

caused the death in question; i.e., in a wrongful death action, does one co-

administrator need the consent of an allegedly negligent co-administrator? The

circuit court dismissed the wrongful death action, concluding that the failure to

have both co-administrators named as plaintiffs was fatal to the action proceeding.

             Both parties assert there is no Kentucky precedent that specifically

addresses whether a single co-administrator can initiate a lawsuit without including

the other co-administrator, a negligent actor, as a party plaintiff. Both parties refer

this Court to Addison v. Jurgelsky, 281 Va. 205, 211, 704 S.E.2d 402 (2011).

There, the Supreme Court of Virginia held that the language of a Virginia statute

required all co-administrators in Virginia to join as plaintiffs. The trial court had

dismissed the case concluding that the statute of limitations had expired, as the

joinder of the co-administrator had occurred after the statute had run. Reversing,

the Supreme Court of Virginia actually permitted the filing of an amended

complaint, despite the deficiency in the initial filing. The Court held that “[t]he


                                          -7-
mere addition of a co-administrator (or co-executor) of an estate as a necessary

party plaintiff who willingly submits to the court’s jurisdiction does not offend the

public policy underlying the statutes of limitation and does not prejudice any

defendant in an action bringing claims only of the estate[.]” Id. at 406. Our review

of Addison appears to support Williams’ arguments, but it is not necessary to turn

to Virginia law to resolve this issue.

             According to the Kentucky general statute governing transactions

authorized for personal representatives, “except as restricted or otherwise provided

by the will . . . a personal representative, acting reasonably for the benefit of the

interested persons, may properly . . . [p]rosecute or defend claims, or proceedings

in any jurisdiction for the protection of the estate and of the personal representative

in the performance of his duties.” Kentucky Revised Statute (KRS) 395.195(19)

(emphasis added). According to the Kentucky specific statute governing wrongful

death actions, KRS 411.130, “[t]he action shall be prosecuted by the personal

representative of the deceased.” (Emphasis added.)

             In oral arguments, the parties argued the difference between “a” and

“the” in the relevant statutes. Williams argued that “a personal representative”

means either co-administrator could take action (general statute); Sayre School

argued that “the personal representative” means both co-administrators must work

together to represent the estate (specific statute). The circuit court, in dismissing


                                          -8-
the action, relied upon a strict interpretation of the specific statute believing “the”

to mean the co-administrators are a team representing the estate as a single unit.

The circuit court stated, “[y]ou filed [the lawsuit] without the approval and the

agreement of the co-administrator. You can’t do that.”4 With these unique facts,

we must consider: (A) Williams’ duty to the estate, (B) the lack of prejudice to the

parties, and (C) considerations of jurisdiction.

                               (A) Williams’ Duty to the Estate

                 In Kentucky, a personal representative of a decedent’s estate has a

duty to act diligently in investigating any potential claims of the Estate. Estate of

Wittich By and Through Wittich v. Flick, 519 S.W.3d 774 (Ky. 2017). Indeed, it

has been held that where a personal representative refuses to bring an action, the

beneficiaries may do so in their own names. Louisville and N.R. Co v. Turner, 290

Ky. 602, 162 S.W.2d 219 (1942). The personal representative is only a “nominal”

party, as the “real parties in interest are the beneficiaries whom [the personal

representative] represents.” Pete v. Anderson, 413 S.W.3d 291, 299 (Ky. 2013)

(quoting Vaughn’s Adm’r v. Louisville & N.R. Co., 297 Ky. 309, 179 S.W.2d 441,

445 (1944)).

                 Personal representatives, or attorneys on their behalf, must file a

complaint for wrongful death within one year of the appointment of the


4
    July 10, 2020 hearing at 10:48:00.

                                             -9-
representative. See Southeastern Kentucky Baptist Hospital, Inc. v. Gaylor, 756

S.W.2d 467 (Ky. 1988). Indeed, failure by Williams to have timely prosecuted the

action by filing the complaint herein could have led to dismissal on the basis of the

statute of limitations. Id. It was clear when he initiated the underlying suit that

Heather would not be making a claim herself. In fact, she originally did not

consent to the action; and, after Williams filed the complaint, she opposed the

filing by Williams, even though she likewise had a duty as a co-administrator to

bring an action.

                        (B) The Lack of Prejudice to the Parties

               The Commonwealth recognizes that procedural failures can be

addressed by liberal amendment. See CR 15.01.5 In fact, within twenty days after

a complaint is filed, a party may amend his pleading by leave of court or by written

consent of the adverse party; and “leave shall be freely given when justice so

requires.” Id. (emphasis added).

               In Richardson v. Dodson, 832 S.W. 2d 888 (Ky. 1992), the Kentucky

Supreme Court explained that a wrongful death action filed before a son was


5
  CR 15.01 states, “A party may amend his pleading once as a matter of course at any time
before a responsive pleading is served or, if the pleading is one to which no responsive pleading
is permitted and the action has not been placed upon the trial calendar, he may so amend it at any
time within 20 days after it is served. Otherwise a party may amend his pleading only by leave
of court or by written consent of the adverse party; and leave shall be freely given when justice
so requires. A party shall plead in response to an amended pleading within the time remaining
for response to the original pleading or within 10 days after service of the amended pleading,
whichever period may be longer, unless the court otherwise orders.”

                                              -10-
appointed administrator of his father’s estate, in his individual capacity, could be

amended to assert the status as administrator once that appointment occurred. In

that instance, the statute of limitations had run by the time the amended complaint

was filed, but the Supreme Court ruled that the claim was timely and related back

pursuant to CR 15.036 to save the wrongful death claim.

               CR 15.03(1) governs the relation back of amendments to the original

pleadings: “Whenever the claim or defense asserted in the amended pleading arose

out of the conduct, transaction, or occurrence set forth or attempted to be set forth

in the original pleading, the amendment relates back to the date of the original

pleading.” That rule has been interpreted to allow the amendment of a complaint

to substitute the real party in interest as a plaintiff even after the statute of

limitations has run, if the defendant’s ability to prepare his case is not prejudiced

by the delay. See Richardson, 832 S.W.2d at 890.

               Herein, no such prejudice exists because all parties who could or

should have been included in this action were included, and all were given clear

notice of the nature of the claims asserted at the time of the original complaint.




6
  CR 15.03(2) provides, “An amendment changing the party against whom a claim is asserted
relates back if the condition of paragraph (1) is satisfied and, within the period provided by law
for commencing the action against him, the party to be brought in by amendment (a) has
received such notice of the institution of the action that he will not be prejudiced in maintaining
his defense on the merits, and (b) knew or should have known that, but for a mistake concerning
the identity of the proper party, the action would have been brought against him.”

                                               -11-
The co-administrator was not missing from the action, or lacking notice, but rather

received appropriate notice, albeit as a co-defendant.

             In Underhill v. Stephenson, 756 S.W.2d 459 (Ky. 1988), the Supreme

Court held that the important consideration is whether the amendment relates to the

general factual situation which is the basis of the original controversy. There is no

dispute that Sayre School has known the nature of the allegations since the original

complaint was filed, and the attempt to amend and cure the deficiency of the co-

administrator did not present any new claims. Again, as the Court held in

Richardson, amendment is not prejudicial when it is sought to plead compliance

with statutory requirements and simply correctly designate the capacity in which a

party is suing. Richardson, 832 S.W.2d at 890. Leave shall be freely given to

amend when justice so requires. CR 15.01.

             In Modern Bakery, Inc. v. Brashear, 405 S.W.2d 742 (Ky. 1966), a

seven-year-old child was killed by a bread truck while attempting to cross a

highway near his home in Perry County. His father, alleging himself to be the

administrator of the child’s estate, filed a suit seeking damages for wrongful death

even though he had apparently not been appointed administrator prior to the filing

of the suit. The Court allowed the case to proceed, stating, “even if to this date

[Brashear] has not secured a valid appointment as administrator of his son’s estate,

and if the judgment were set aside for that reason, he could still remedy the


                                         -12-
omission and proceed by further amendment notwithstanding the statute of

limitations.” Id. at 744. The Court in Modern Bakery held that an amendment to

change the plaintiff’s capacity was not a new cause of action and did not constitute

a change to the parties before the Court. Id. Consistent with this precedent, we

believe denial of Williams’ motion for leave to file an amended complaint was not

proper.

                            (C) Considerations of Jurisdiction

                Oral arguments in the proceedings below included discussion of

whether Heather should be joined as a co-plaintiff or removed as a co-

administrator. The parties could not agree if the amended complaint should be

permitted, with or without Heather as a co-plaintiff. Further, the parties discussed

whether Heather’s negligent actions created a conflict with the wrongful death

complaint itself. To add to the confusion, there is often little distinction between

simple probate matters and adversarial probate matters. The circuit court lamented

that “there’s so little law out there” on these specific issues.7

                Admittedly, “[t]he concept of ‘adversary proceeding’ is a ‘puzzle’ to

courts as well as practitioners.” Mullins v. First American Bank, 781 S.W.2d 527,

529 (Ky. App. 1989). Moreover, a review of applicable statutes and caselaw

discloses no general definition of the term “adversary proceeding” as it relates to


7
    September 25, 2020 hearing at 11:05:52.

                                              -13-
probate issues. See also Hale v. Moore, 289 S.W.3d 567 (Ky. App. 2008)

(reaching the same conclusion).

               That said, Kentucky law does provide a measure of guidance.

Pursuant to KRS 24A.120,8 a district court retains jurisdiction of matters involving

probate, including the addition or removal of administrators of an estate. But,

herein, the issue is greater than simply the removal of the co-administrator.

Heather acted on behalf of the estate when signing agreements; she acted against

the interest of the estate when refusing to sign the initial wrongful death complaint;

and she then acquiesced to the action as part of a settlement agreement. Heather

also allegedly played a role in the negligence that contributed to the death in

question. Additionally, after representing the interests of the estate for months, she

then actively fought against the estate’s interest by filing a motion to dismiss the

wrongful death complaint. We find that these actions, taken as a whole, turn a

simple probate matter into an adversarial probate matter.




8
  KRS 24A.120(2) states that district court shall have exclusive jurisdiction in “[m]atters
involving probate, except matters contested in an adversary proceeding. Such adversary
proceeding shall be filed in Circuit Court in accordance with the Kentucky Rules of Civil
Procedure and shall not be considered an appeal[.]”

                                               -14-
               Circuit courts are courts of general jurisdiction.9 Circuit courts have

jurisdiction over an action for the settlement of estates10 as well as adversarial

probate matters. See KRS 24A.120. This is further explained in Mullins, 781

S.W.2d 527. which involved an action instituted in district court by an executor to

admit a will and codicil to probate. The district court declared it lacked subject

matter jurisdiction and transferred to circuit court. On appeal, this Court held that

“the district court’s jurisdiction over probate matters continues until such time as a

suit is filed in circuit court.” Id. at 529.

               Also, in Hale, 289 S.W.3d 567, a separate panel of this Court

discussed the interplay of jurisdiction under KRS 24A.120 and KRS 395.510.

Hale involved a probate case in which the heirs to an estate disagreed with certain

actions of the executrix of a will, particularly the actions of the executrix in

distributing the assets of the estate and the method by which the executrix

calculated her fees. Id. at 580.

               The primary issue discussed by the Court was whether “the mere

filing of a complaint that questions the distribution of an estate [constitutes] the



9
 See KRS 23A.010(1), stating, “The Circuit Court is a court of general jurisdiction; it has
original jurisdiction of all justiciable causes not exclusively vested in some other court.”
10
  KRS 395.510(1) states, “A representative, legatee, distributee or creditor of a deceased person
may bring an action in circuit court for the settlement of his estate provided that no such suit
shall be brought by any of the parties named except the personal representative until the
expiration of six months after the qualification of such representative.”

                                               -15-
type of ‘adversary proceeding’ needed to transfer jurisdiction to circuit court.” Id.

at 579. The Court concluded that the beneficiaries’ questioning of the action of the

executrix in distributing the assets of the estate was “far more than an accounting

matter,” but rather “gave rise to precisely the type of ‘adversary proceeding’

contemplated in KRS 395.510(1).” Id. at 580. The Court noted that the

beneficiaries “had no alternative but to commence this action in the circuit court

since the district court was without statutory power to render the judgment sought.”

Id.

                 Upon consideration, we find a similar disposition is warranted. As

discussed, the law of the Commonwealth grants subject matter jurisdiction to the

circuit court when probate matters rise to an adversarial level. Upon consideration

of the unique circumstances presented herein, we find this probate matter has risen

to that level.

                                   V.    CONCLUSION

                 In light of the foregoing, we REVERSE the Fayette Circuit Court’s

July 18, 2020 order and REMAND with directions. Upon REMAND, the Fayette

Circuit Court shall: (1) allow the amended complaint to be filed, including

Heather as a co-plaintiff; and (2) conduct a subsequent evidentiary hearing to

determine if Heather has a conflict; and (3) if the circuit court finds that Heather




                                           -16-
does in fact have a conflict, then the court shall remove Heather as co-

administrator.

             ALL CONCUR.




BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE SAYRE
                                           SCHOOL:
Gregory M. Funfsinn
Lexington, Kentucky                        Daniel E. Murner
                                           Elizabeth Winchell
Gregory R. Kujawski                        Lexington, Kentucky
Lexington, Kentucky




                                        -17-